                    Case 1:20-cv-00096-ACA Document 61-5 Filed 11/13/20 Page 1 of 9                              FILED
                                                                                                        2020 Nov-13 PM 07:17
                                                                                                        U.S. DISTRICT COURT
                                                                                                            N.D. OF ALABAMA




        October 24, 2019

        VIA United States Mail & E-Mail
        Mr. Richard A. Rice
        The Rice Firm, LLC
        420 North 20t Street, Suite 2200
        Birmingham, Alabama 35203
        rrice@rice-lawfirm.com

               Re: Mr. Michael Threatt
                     Notice of Termination
                     Sylacauga Housing Authority

        Mr. Rice,

                 As you may know, my firm represents the Board of Commissioners of the Sylacauga
        Housing Authority ("SHA"), and this letter shall serve as notice that SHA's Board of
        Commissioners has elected to terminate Mr. Michael Threatt ("Mr. Threatt") as SHA's Chief
        Executive Officer and Secretary/Treasurer ("CEO"), effectively immediately. The basis as Mr.
        Threatfs termination is serious and repeated material breaches of his employment contract, as
        set forth below.

               By way of background, Mr. Threatt served as the CEO pursuant to that certain
        employment contract dated October 30, 2018 by and between Mr. Threatt and SHA ("Contract").
        Pursuant to the Contract, Mr. Threatt was, among other things, required to "supervise and be
        responsible for all affordable housing management, public housing management, information
        technology, procurement, maintenance, real estate development, strategic planning, human
        resources, fiscal operations, nonprofit management, community economic development, resident
        services, public affairs, and neighborhood revitalization programs undertaken by [SHA]." In
        addition, the Contract imposed upon Mr. Threatt an obligation to "carry out his duties in such a
        manner that is in the best interest of the Employer, its employees and its residents." Mr. Threatt,
        however, failed to meet his contractual obligations. More specifically, during his tenure as CEO,
        Mr. Threatt has taken the following actions that conflict with his contractual covenants:

                     • During the summer of 2019, SI-IA received multiple deficiencies for performance
                        that occurred under Mr. Threatt's management;

                                Ashland Office                            Birmingham Office
                                P. 0. Box 338                             215 Narrows Parkway
                                104 Court Square   Phone: 256) 354-5464   Suite F               Phone: (205) 259-7375
Gre'   /erLaw. corn             Ashland, AL 36251 Fax (866) 608-7630      Birmingham, AL 35242 Fax (866) 608-7630
         Case 1:20-cv-00096-ACA Document 61-5 Filed 11/13/20 Page 2 of 9




           • Mr. Threatt directly attempted to prevent the Board of Commissioners from
              holding a meeting by locking the Board out of SHA's boardroom and also
              directing a SI-IA employee to call the police;
           • Mr. Threatt attempted to evict and/or terminate HeadStart's lease based the
              allegations of lead paint issues that required remediation despite the fact that no
              such issues existed;
           • Mr. Threatt also withheld a utility bill for HeadStart that prevented the timely
              payment of the same;
           • Mr. Threatt and his executive team has caused SHA's well-established and long-
              standing relationship with the Sylacauga Police Department to deteriorate to the
              detriment of SHA and its residents;
           • Mr. Threatt uniltaterally formed a number of non-profit associations that were
              intended to serve as "instrumentalities" of SHA without SHA's permission or
              knowledge and charged the expenses related to the formation of such entities to
              SHA accounts;
           • Mr. Threatt refused to pay an outstanding Sylacauga Utilities invoice, which
              delayed the repair of a power pole until Chairman Lozito personally guaranteed
              payment and forced residents, including ailing and elderly individuals, to
              unnecessarily endure a period without power; and
           • Mr. Threatt has created and allowed to persist a hostile work environment for
              SHA employees.

       Not only were these actions contrary to Mr. Threatt's express contractual obligations,
they were against SHA's established policies and also render Mr. Threatt incapable of
continuing to efficiently and effectively serve as SHA's CEO. As a result, SHA is left with no
choice but to terminate Mr. Threatt. Please ensure Mr. Threatt returns to SHA any and all SI-IA
property in his possession within five (5) days of your receipt of this letter. Otherwise, SHA will
have no choice but to consider his retention of such property conversion and/or theft.

       Kindly note that Mr. Threatt may request a due process hearing before an impartial
decision maker by submitting to SHA a written request for the same on or before November 13,
2019. If requested, the hearing will be conducted in private, and Mr. Threatt may offer sworn
testimony from himself and others, as well as other evidence, and may also retain a court
reporter and a transcription of the hearing at his expense. Additional administrative and
procedural details applicable to such a hearing will be provided in the event Mr. Threatt requests
a hearing. With that said, Mr. Threatt is certainly welcome to suggesting any specific hearing
procedures he desires. Should Mr. Threatt desire to have the assistance of counsel at such
hearing, kindly ensure that his attorney(s) are identified in his request for a hearing.

       I greatly appreciate your time and consideration of this matter. Should you have any
questions, please do not hesitate to contact me (swaddell@gregvarnerlaw.com ) or my colleague,
Greg Varner (gvarner@gregvarnerlaw.com ) at your earliest convenience. I look forward to
hearing from you.




                                                2
 Case 1:20-cv-00096-ACA Document 61-5 Filed 11/13/20 Page 3 of 9




                                         Sincerely,



                                         Spencer P. Waddell


cc:   Mr. Sam Royster
      Mr. Patrick Lozito, SHA Chairman
      Greg Varner (firm)
                    Case 1:20-cv-00096-ACA Document 61-5 Filed 11/13/20 Page 4 of 9




                                                    Attorney at


        December 2, 2019

        VIA United States Mail & E-Mail
        Mr. Richard A. Rice
        The Rice Firm, LLC
        420 North 201I Street, Suite 2200
        Birmingham, Alabama 35203
        rrice@rice-lawfirm.com

                Re:     Mr. Michael Threatt
                        Post-Termination Hearing
                        Sylacauga Housing Authority

        Mr. Rice,

                Per your November 11, 2019 request a post-termination hearing on behalf of Michael
        Threatt ("Mr. Threatt") concerning his termination as the Executive Director of the Sylacauga
        Housing Authority ("SHA"), please find below a list of three impartial decision makers from
        which Mr. Threatt may select the officer to preside over the hearing. Please notify me of Mr.
        Threatt' s selection of the three (3) business days of your receipt of this letter, so that I may
        obtain and circulate potential dates for the hearing.

            • Hon. Jerry Fielding, Retired Talladega County Circuit Judge
            • Hon. Tom F. Young, Jr., Retired Tallapoosa County Circuit Judge
            • Hon. Julian King, Retired Talladega County Circuit Judge

                Kindly note the individual presiding over the hearing ("Hearing Officer")will, after
        receiving all appropriate evidence, issue a written finding of facts, render an opinion as to
        whether the termination of Mr. Threatt's contract was in fact justified, and if necessary, make
        recommendations to SHA's Board of Commissioners ("Board").The Hearing Officer, however,
        does not have authority to grant any relief related to Mr. Threatt' s termination, and as such, the
        recommendations are not binding on the Board. The Board will take the findings under careful
        and thoughtful consideration and evaluate any and all recommendations, including, but not
        limited to, reinstatement, in the event such a recommendation is made.

                As previously noted, the hearing will be conducted in private unless Mr. Threatt requests
        otherwise, and he may retain a court reporter to transcribe the hearing at his own expense. Given
        that this is not a judicial proceeding, the formal rules of evidence shall not apply. Instead, the
        hearing officer shall be allowed to conduct the hearing informally, both as to rules of procedure
                                  Ashland Office                           Birmingham Office
                                P. 0. Box 338                              215 Narrows Parkway
                                104 Court Square Phone: 256) 354-5464      Suite F               Phone: (205) 259-7375
G reg
    arnerL aw.com               Ashland, AL 36251 Fax (866) 608-7630       Birmingham, AL 35242 Fax (866) 608-7630
   1/
            Case 1:20-cv-00096-ACA Document 61-5 Filed 11/13/20 Page 5 of 9



and the admission of evidence. In other words, the hearing officer shall accept evidence on
which persons commonly would rely in the conduct of their business affairs. Mr. Threatt shall
have the right to offer sworn testimony, from himself and others, as well as other appropriate
demonstrative evidence. Similarly, the Board and Mr. Threatt shall be allowed to cross-examine
the other party's witnesses. Despite the lack of procedural and evidentiary formality, SHA
believes it is appropriate that each party provides to the other, not less than (7) days prior to the
date of the hearing, a list of witnesses the party intends to call at the hearing.


       The charges to be heard at the hearing are detailed in my prior letter dated October 24,
2019. To the extent additional evidence supporting the Board's decision to terminate Mr.
Threatt's contract has been or is discovered prior to the hearing, the Board reserves the right to
supplement the charges with such information. The Board will, however, disclose in writing any
such information not less than seven (7) days prior to the hearing. With respect to your prior
request for records concerning Mr. Tbreatt' s personnel file, I have not received a signed
authorization for the release of such records. SHA cannot release any personnel records unless
and until it receives a signed authorization form, and I have enclosed herein for your
convenience another copy of the authorization form.

        In the event Mr. Threatt objects to any of the suggested rules or procedures, or has any
suggestions or requests related thereto, including any additional rules/procedures, please provide
written notice of the same within five (5) days of your receipt of this letter. Kindly note that
SI-IA will construe the lack of a timely objection or requests as constructive acceptance of the
rules and procedures discussed herein.

       As always, I greatly appreciate your time and consideration of this matter. Should you
have any questions, please do not hesitate to contact me (swaddell@gregvarnerlaw.com ) or my
colleague, Greg Varner (gvarner@gregvarnerlaw.com ) at your earliest convenience. I look
forward to hearing from you.


                                                              Sincerely,



                                                              Spencer P. Waddell

enclosure

       cc:      Mr. Patrick Lozito, SI-IA Chairman
                Greg Varner (firm)




                                                 2
         Case 1:20-cv-00096-ACA Document 61-5 Filed 11/13/20 Page 6 of 9



 Sylacauga Housing Authority
 Employee Handbook                                              *              Date Prepared: June 17, 2019

Sample Form 6: Authorization for Release of Personnel Records



                                                         hereby authorize the
                    (Employee Name)                                                   (Agency Name)

To release my personal records, as specified below, to:

Name:                                                  Title:

Organization:

I authorize the release of the following Personnel file information:

    U Employment Application
    U Payroll / Salary records
    U Letters of Commendation/Discipline
    U Performance evaluations
    U Annual Leave use records
    U All Records in the departmental personnel file
    U Other (Specify)




This Authorization shall be valid for a period of one (1) year from the date of signature.




Signature of Employee




Date of Signature


Note: The Authorization for the Release of Personnel Records shall be presented to CHRO, and such
releases shall become a part of the employee file.




                                 © 2019 The Nelrod Company, Fort Worth, IX 76107
                  Case 1:20-cv-00096-ACA Document 61-5 Filed 11/13/20 Page 7 of 9




      December 19, 2019

      VIA United States Mail & E-Mail
      Mr. Richard A. Rice
      The Rice Firm, LLC
      420 North 20th Street, Suite 2200
      Birmingham, Alabama 35203
      rrice@rice-lawfirm.com

              Re:     Mr. Michael Threatt
                      Sylacauga Housing Authority

      Mr. Rice,

              This letter shall serve as a response to your correspondence dated December 9, 2019 and
      December 17, 2019 concerning Mr. Threatt's request for a post-termination hearing and his
      request for distribution of retirement funds. As an initial matter, please note that, while SHA
      invited Mr. Threatt's objections or suggestions related to the proposed rules and procedures for
      the post-termination hearing, SHA did not solicit suggestions or objections to the proposed
      hearing officers or the location of the hearing. Nor is SHA under any obligation to consider such
      objections or suggestions, and your allegations that allowing a retired circuit court judge to serve
      as the hearing officer casts a cloud of impropriety on the hearing is wholly without merit. None
      of the hearing officers played any role whatsoever in the termination of Mr. Tbreatt's
      employment contract, and as such, there is no impropriety or conflict of interest that prevents
      them from serving as an impartial hearing officer. To the extent Mr. Threatt still desires a post-
      termination hearing, please notify me of his selected hearing officer within three (3) days of your
      receipt of this letter.

              With respect to your inquiry concerning Mr. Threatt's retirement benefits, please find
      enclosed herein a request for benefit payment and related forms for his review and execution.
      Kindly e-mail a copy of the completed form and send the original to our post office box, and I
      will ensure it gets in the appropriate hands at SHA. Similarly, kindly note that I have received
      the signed authorization form pertaining to the release of Mr. Threatt's personnel file, and I will
      forward those documents as soon as possible.

             As always, I greatly appreciate your time and consideration of this matter. Should you
      have any questions, please do not hesitate to contact me (swaddell@gregvarnerlaw.com ) or my

                           I Ashland Office                             Birmingli2m Office
                             P. 0. Box 338                              215 Narrows Parkway
                             104 Court Square Phone: (256) 354-5464     Suite F               Phone: (205) 259-7375
Gre1/ erLaw. corn            Ashland, AL 36251 Fax (866) 608-7630       Birmingham, AL 35242 Fax (866) 608-7630
            Case 1:20-cv-00096-ACA Document 61-5 Filed 11/13/20 Page 8 of 9



colleague, Greg Varner (gvamer@gregvarnerlaw.com ) at your earliest convenience. I look
forward to hearing from you.


                                                     Sincerely,

                                                                  /~   -;,,   W
                                                                              ~
                                                     Spencer P. Waddell

enclosure

       cc:      Mr. Patrick Lozito, SHA Chairman
                Greg Varner (firm)
Case 1:20-cv-00096-ACA Document 61-5 Filed 11/13/20 Page 9 of 9
